           Case 1:19-cv-03470-JMF Document 72 Filed 02/08/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 PETRO GRYTYSK,                                                         :
                                              Plaintiff,                :
                                                                        :    19-CV-3470 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 ANTHONY MORALES, et al.,                                               :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On February 5, 2021, Defendant Times Square District Management Association, Inc.
(“Time Square Alliance”) filed a motion to dismiss the complaint under Rule 12(b) of the
Federal Rules of Civil Procedure. ECF No. 71. Under Rule 15(a)(1)(B), a plaintiff normally has
twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint once
as a matter of course.

        Here, Plaintiff has already amended his Complaint, ECF No. 35, and several Defendants
have already filed a pending motion to dismiss, ECF No. 41. In light of the pending motion and
for the sake of efficiency, Plaintiff should not amend his Complaint to address any of the
deficiencies alleged by Times Square Alliance that were not previously raised in the earlier
motion. Instead, Plaintiff should address in his opposition to Times Square Alliance’s motion
whether, if the motion is granted on those grounds, leave to amend should be given and specify
what facts he would allege to address those grounds if such leave were given.

      Plaintiff shall file any opposition to Times Square Alliance’s motion no later than
February 19, 2021. Times Square Alliance shall file any reply by February 26, 2021.

        SO ORDERED.

Dated: February 8, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
